 


109 HR 228 IH: First Responders Funding Reform Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 228 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Sweeney introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To establish a realistic, threat-based allocation of grant funds for first responders. 
 
 
1.Short titleThis Act may be cited as the First Responders Funding Reform Act of 2005. 
2.Allocation of grant fundsSection 1014 of the USA PATRIOT Act (42 U.S.C. 3714) is amended— 
(1)in subsection (c)(3), by striking 0.75 percent and inserting 0.5 percent; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by adding after subsection (b) the following new subsection: 
 
(c)Basis for grant awards 
(1)Grants under this section shall be awarded based on a quantitative assessment of risk for three categories: threat, vulnerability, and consequences. 
(2)Not later than March 1 of each year, the Office shall submit to Congress the quantitative assessment required by paragraph (1).. 
 
